Case 1:20-cv-06533-AT Document 63 Filed 09/23/20 Page 1 of 1

 

 

UNITED STATES DISTRICT COURT USDC SDNY
SOUTHERN DISTRICT OF NEW YORK DOCUMENT
JEFFREY MERCADO, TYRONE PRINGLE, ELECTRONICALLY FILED
ADAM ROMAN, KEVIN KNOIS, and DOC #
EDWARD KALANZ, on behalf of themselves DATE FILED: __9/23/2020__
and others similarly situated,

Plaintiffs,

-against- 20 Civ. 6533 (AT)
METROPOLITAN TRANSPORTATION ORDER
AUTHORITY and TRIBOROUGH BRIDGE AND
TUNNEL AUTHORITY,

Defendants.

 

 

ANALISA TORRES, District Judge:

The Court has reviewed Defendants’ letter dated September 22, 2020. ECF No. 62. It is
hereby ORDERED that Plaintiffs shall file any surreply by September 29, 2020.

SO ORDERED.

Dated: September 23, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
